DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 8-9 and 21-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method of producing a dunnage product, comprising the steps of: providing a strip of dunnage; rolling the strip of dunnage into a coil; and automatically taping a trailing end of the strip of dunnage to an outer surface of the coil.
Ratzel (WO 99/21702) teaches an automatic taping mechanism (page 12 lines 8-13) for use with a dunnage conversion machine (figure 1) and a coiling mechanism (24) for coiling a strip of dunnage (output product from component #22 page 10 lines 23-32). Ratzel teaches that a piece of dunnage is released from the dunnage conversion machine (22) to the coiling mechanism (24) via a guide surface (44). The guide surface allows the transport of the dunnage material to the coil mechanism so it therefore guides the strip (page 8 lines 5-9). Ratzel further teaches that a supply of tape (from component 70) is used to engage the tail end of the strip of dunnage to the coil (page 12 lines 8-13). It is further noted that the outlet tunnel (44) would be on opening (groove) with a bottom, top and side surfaces that aid in the transportation of the strip of dunnage. Ratzel does not teach is a method of producing a dunnage product, 
Takahashi (JP07/010129), drawn to the field of securing a tape to the trailing end of a strip material, teaches that a strip of tape material (figures 1 and 2, S) is guided into a groove (between components 13 and 1) and then secured to the trailing end of the strip material (B) (paragraphs 11-12, detailed description). The guide surfaces (12, 2, 14-15, components above and below B in figure 1) guide the strip material and tape section together (seen in figures 1-2 and paragraphs 11-12 and 20-21). The guide surfaces allow for the strip material to be placed applied from a supply of tape (30) and then entered through an inlet (opening in which S enters the guiding mechanism in figure 1). The surfaces (guide surfaces) in which the tape section travel are curved (grooved) and extend from the inlet opening to the application section. The section in which the tape is applied to the strip material is done by curved (grooved surfaces) (2, 13-15) surfaces and are at the opposing sides of the supply of tape (figures 1-2). Takahashi does not teach a method of producing a dunnage product, comprising the steps of: providing a strip of dunnage; rolling the strip of dunnage into a coil; and automatically taping a trailing end of the strip of dunnage to an outer surface of the coil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748